           Case 1:21-cv-01040-ELR-JSA Document 1 Filed 03/13/21 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


     MELISSA A. WROBLEWSKI,
                                                  CIVIL ACTION NO.
                   Plaintiff,

     vs.
                                                  JURY TRIAL DEMANDED
     DISCOVER BANK and EQUIFAX
     INFORMATION SERVICES, LLC,

                   Defendants.



                                      COMPLAINT
           Plaintiff, Melissa A. Wroblewski (hereinafter “Plaintiff”), by and through her

attorneys, the Law Offices of Robert S. Gitmeid & Associates, PLLC, and by way

of Complaint against Defendants, Discover Bank (“Discover”) and Equifax

Information Services, LLC (“Equifax”) alleges as follows:


                                    INTRODUCTION

1.         This is an action for damages brought by an individual consumer for

           Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

           seq. (the “FCRA”) and other claims related to unlawful credit reporting

           practices. The FCRA prohibits furnishers of credit information from falsely


                                              1
     Case 1:21-cv-01040-ELR-JSA Document 1 Filed 03/13/21 Page 2 of 9




     and inaccurately reporting consumers’ credit information to credit reporting

     agencies.


                                   PARTIES

2.   Plaintiff, Melissa A. Wroblewski, is an adult citizen of Michigan.

3.   Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

4.   Defendant Discover is an FDIC-insured banking institution with a main office

     located in Greenwood, Delaware. Discover regularly furnishes consumer

     credit information to consumer reporting agencies.

5.   Defendant Equifax is a limited liability company that engages in the business

     of maintaining and reporting consumer credit information.


                          JURISDICTION AND VENUE

6.   This Court has subject matter jurisdiction over this matter pursuant to 28

     U.S.C. § 1331 because the rights and obligations of the parties in this action

     arise out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an

     action to enforce any liability created under 15 U.S.C. § 1681 may be brought

     in any appropriate United States District Court, without regard to the amount

     in controversy.




                                        2
      Case 1:21-cv-01040-ELR-JSA Document 1 Filed 03/13/21 Page 3 of 9




7.    Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(1) because all

      defendants are residents of the state of Georgia, and because defendant

      Equifax holds a principal office in this district.


                              FACTUAL ALLEGATIONS

8.    Defendant Discover issued an account ending in 1050 to Plaintiff. The

      account was routinely reported on Plaintiff’s consumer credit report.

9.    The consumer report at issue is a written communication of information

      concerning Plaintiff’s credit worthiness, credit standing, credit capacity,

      character, general reputation, personal characteristics, or mode of living. It

      serves as a factor in establishing the consumer’s eligibility for credit to be

      used primarily for personal, family, or household purposes as defined by 15

      U.S.C. § 1681a(d)(1) of the FCRA.

10.   On or about May 22, 2019, Plaintiff and Zwicker & Associates, P.C., on

      behalf of Discover entered into a settlement agreement for the above

      referenced account. A copy of the settlement agreement is attached hereto as

      Exhibit A.

11.   Pursuant to the terms of the settlement, Plaintiff was required to make one (1)

      lump sum payment totaling $2,718.00 to settle and close her Discover

      account.




                                           3
      Case 1:21-cv-01040-ELR-JSA Document 1 Filed 03/13/21 Page 4 of 9




12.   Plaintiff, via her debt settlement representative, timely made the requisite

      settlement payment.

13.   However, over a year later, Plaintiff’s Discover account continued to be

      negatively reported.

14.   In particular, on a requested credit report dated August 3, 2020, Plaintiff’s

      Discover account was reported with a status of “CHARGE OFF”, a balance

      of $1,163.00, and a past due balance of $1,163.00. The relevant portion of

      Plaintiff’s credit report is attached hereto as Exhibit B.

15.   This trade line was inaccurately reported. As evidenced by the enclosed

      documents, the account was settled for less than full balance and must be

      reported as settled with a balance of $0.00.

16.   On or about October 8, 2020, Plaintiff, via her attorney at the time, notified

      Equifax directly of a dispute with completeness and accuracy of the reporting

      of Plaintiff’s Discover account. A redacted copy of this letter and the

      enclosures are attached hereto as Exhibit C.

17.   Therefore, Plaintiff disputed the accuracy of the derogatory information

      reported by Discover to Equifax via certified mail in accordance with 15

      U.S.C. § 1681i of the FCRA.

18.   In November of 2020, Plaintiff requested an updated credit report for review.

      The tradeline for Plaintiff’s Discover account remained inaccurate, as



                                          4
      Case 1:21-cv-01040-ELR-JSA Document 1 Filed 03/13/21 Page 5 of 9




      Defendants failed to correct the inaccuracy. The relevant portion of the

      November 2020 credit report is attached hereto as Exhibit D.

19.   Equifax did not notify Discover of the dispute by Plaintiff in accordance with

      the FCRA, or alternatively, did notify Discover and Discover failed to

      properly investigate and delete the tradeline or properly update the tradeline

      on Plaintiff’s credit reports.

20.   If Discover had performed a reasonable investigation of Plaintiff’s dispute,

      Plaintiff’s Discover account would have been updated to reflect a “settled”

      status with a balance of $0.00.

21.   Despite the fact that Discover has promised through its subscriber agreements

      or contracts to accurately update accounts, Discover has nonetheless willfully,

      maliciously, recklessly, wantonly, or negligently failed to follow this

      requirement, as well as the requirements set forth under the FCRA. This has

      resulted in the intended consequences of this information remaining on

      Plaintiff’s credit reports.

22.   Defendants failed to properly maintain and failed to follow reasonable

      procedures to assure maximum possible accuracy of Plaintiff’s credit

      information and Plaintiff’s credit report, concerning the account in question,

      thus violating the FCRA. These violations occurred before, during, and after

      the dispute process began with Equifax.



                                         5
      Case 1:21-cv-01040-ELR-JSA Document 1 Filed 03/13/21 Page 6 of 9




23.   At all times pertinent hereto, Defendants were acting by and through their

      agents, servants or employees, who were acting within the scope and course

      of their employment, and under the direct supervision and control of the

      Defendants herein.

24.   At all times pertinent hereto, the conduct of Defendants, as well as that of their

      agents, servants or employees, was malicious, intentional, willful, reckless, or

      negligent—and in wanton disregard for federal law and the rights of the

      Plaintiff herein.


                              CLAIM FOR RELIEF

25.   Plaintiff reasserts and incorporates herein by reference all facts and

      allegations set forth above.

26.   Equifax is a “consumer reporting agency,” as codified at 15 U.S.C. § 1681a(f).

27.   Discover is an entity who, regularly and in the course of business, furnishes

      information to one or more consumer reporting agencies about its transactions

      or experiences with any consumer and therefore constitutes a “furnisher,” as

      codified at 15 U.S.C. § 1681s-2.

28.   Discover is reporting inaccurate credit information concerning Plaintiff to one

      or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.

29.   Plaintiff notified Defendants directly of a dispute on the account’s

      completeness and accuracy as reported.


                                          6
      Case 1:21-cv-01040-ELR-JSA Document 1 Filed 03/13/21 Page 7 of 9




30.   Discover failed to complete an investigation of Plaintiff’s written dispute and

      provide the results of an investigation to Plaintiff and the credit bureaus within

      the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).

31.   Discover failed to promptly modify the inaccurate information on Plaintiff’s

      credit report in violation of 15 U.S.C. § 1681s-2(b).

32.   Equifax failed to delete information found to be inaccurate, reinserted the

      information without following the FCRA, or failed to properly investigate

      Plaintiff’s disputes.

33.   Equifax failed to maintain and failed to follow reasonable procedures to assure

      maximum possible accuracy of Plaintiff’s credit report, concerning the

      account in question, violating 15 U.S.C. § 1681e(b).

34.   As a result of the above violations of the FCRA, Plaintiff suffered actual

      damages in one or more of the following categories: lower credit score, denial

      of credit, embarrassment and emotional distress caused by the inability to

      obtain financing for everyday expenses, rejection of credit card application,

      higher interest rates on loan offers that would otherwise be affordable, and

      other damages that may be ascertained at a later date.

35.   As a result of the above violations of the FCRA, Defendants are liable to

      Plaintiff for actual damages, punitive damages, statutory damages, attorney’s

      fees and costs.



                                          7
       Case 1:21-cv-01040-ELR-JSA Document 1 Filed 03/13/21 Page 8 of 9




     WHEREFORE, Plaintiff demands that judgment be entered against

Defendants as follows:


     (a)   That judgment be entered against Defendants for actual damages

           pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

     (b)   That judgment be entered against Defendants for punitive damages

           pursuant to 15 U.S.C. § 1681n;

     (c)   That the Court award costs and reasonable attorney's fees pursuant

           to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

     (d)   That the Court grant such other and further relief as may be just

           and proper.


                         DEMAND FOR JURY TRIAL

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff

demands trial by jury in this action of all issues so triable.


                                         Respectfully Submitted,

                                         Law Offices of Robert S. Gitmeid &
                                         Associates, PLLC

                                         /s/ William Thomas Hoover
                                         William Thomas Hoover
                                         GA Bar No. 819305
                                         william.h@gitmeidlaw.com
                                         30 Wall Street, 8th Floor #741
                                         New York, NY 10005


                                            8
Case 1:21-cv-01040-ELR-JSA Document 1 Filed 03/13/21 Page 9 of 9




                             Tel: (866) 249-1137
                             Fax: (877) 366-4747
                             Counsel for Plaintiff




                               9
